 1   RENE L. VALLADARES
     Federal Public Defender
 2   Nevada State Bar No. 11479
     RAQUEL LAZO
 3   Assistant Federal Public Defender
     411 E. Bonneville, Ste. 250
 4   Las Vegas, Nevada 89101
     (702) 388-6577/Phone
 5   (702) 388-6261/Fax
     Raquel_Lazo@fd.org
 6
 7   Attorney for Christopher Balodimas

 8
                                 UNITED STATES DISTRICT COURT
 9
                                       DISTRICT OF NEVADA
10
11   UNITED STATES OF AMERICA,                                Case No. 2:18-cr-257-JCM-GWF

12                  Plaintiff,                               STIPULATION TO CONTINUE
                                                               SENTENCING HEARING
13          v.
                                                                   (Third Request)
14   CHRISTOPHER BALODIMAS,

15                  Defendant.

16
17          IT IS HEREBY STIPULATED AND AGREED, by and between Nicholas A.
18   Trutanich, United States Attorney, and Linda Mott, Assistant United States Attorney, counsel
19   for the United States of America, and Rene L. Valladares, Federal Public Defender, and Raquel
20   Lazo, Assistant Federal Public Defender, counsel for Christopher Balodimas, that the
21   Sentencing Hearing currently scheduled on April 16, 2019 at 10:00 a.m., be vacated and
22   continued to a date and time convenient to the Court, but no earlier than fourteen (14) days.
23          This Stipulation is entered into for the following reasons:
24          1.      Defense counsel will be out of the jurisdiction on the currently scheduled
25   sentencing hearing date.
26
 1          2.     Additionally, defense counsel requires more time to meet and confer with Mr.
 2   Balodimas regarding the PSR and formal objections.
 3          3.     The defendant is in custody and does not oppose a continuance.
 4          4.     The parties agree to the continuance.
 5          This is the third request for a continuance of the sentencing hearing.
 6          DATED this 1st day of April, 2019.
 7
 8    RENE L. VALLADARES                              NICHOLAS A. TRUTANICH
      Federal Public Defender                         United States Attorney
 9
10        /s/ Raquel Lazo                                 /s/ Linda Mott
      By_____________________________                 By_____________________________
11    RAQUEL LAZO                                     LINDA MOTT
      Assistant Federal Public Defender               Assistant United States Attorney
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
                                                     2
 1                               UNITED STATES DISTRICT COURT

 2                                    DISTRICT OF NEVADA

 3
     UNITED STATES OF AMERICA,                               Case No. 2:18-cr-257-JCM-GWF
 4
                    Plaintiff,                                            ORDER
 5
            v.
 6
     CHRISTOPHER BALODIMAS,
 7
                    Defendant.
 8
 9
10          IT IS THEREFORE ORDERED that the sentencing hearing currently scheduled for

11                                                                        May 2, 2019
     Tuesday, April 16, 2019 at 10:00 a.m., be vacated and continued to _____________________

12                     10:00___.m.;
     at the hour of _______  a      or to a time and date convenient to the court.

13                       4th
            DATED this _______ day of April, 2019.

14
15
                                                  UNITED STATES DISTRICT JUDGE
16
17
18
19
20
21
22
23
24
25
26
                                                     3
